       Case 4:20-cv-02021 Document 131 Filed on 09/13/21 in TXSD Page 1 of 9




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION




                                                           CASE NO. 4:20-cv-02021

RISING EAGLE CAPITAL GROUP LLC et
al.,




                      PLAINTIFF STATES’ MOTION TO STRIKE

         Plaintiff States of Arkansas, Indiana, Michigan, Missouri, North Carolina, North

  Dakota, Ohio, and Texas (collectively “Plaintiff States”) respectfully submit to the Court

  this Motion to Strike Defendants Rising Eagle Capital Group LLC (“Rising Eagle”), Rising

  Eagle Capital Group Cayman (“Rising Eagle Cayman”), JSquared Telecom LLC’s

  (“JSquared”) Answers and Motions to Dismiss. As set forth below, good cause for this

  request is established.

                                I.     Procedural Background

  1.     On June 9, 2020, Plaintiff States of Arkansas, Indiana, Michigan, Missouri, North

         Carolina, Ohio, and Texas filed their Original Complaint against Defendants Rising

         Eagle, JSquared, John C. Spiller, II (“Spiller”), and Jakob A. Mears (“Mears”),



                                              1
     Case 4:20-cv-02021 Document 131 Filed on 09/13/21 in TXSD Page 2 of 9




      alleging violations of the TCPA, its related rules, and various state telemarketing

      laws. ECF No. 1.

2.    On August 28, 2020, Plaintiffs filed their First Amended Complaint against

      Defendants, adding the State of North Dakota as a plaintiff. ECF No. 42.

3.    On September 11, 2020, Defendants Rising Eagle and JSquared filed their Answers

      to the First Amended Complaint. ECF Nos. 45, 49.

4.    On October 30, 2020, Plaintiff States filed their Second Amended Complaint against

      Defendants, adding Defendant Rising Eagle Cayman and other additional

      defendants. ECF No. 56.

5.    On November 20, 2020, Defendants Rising Eagle and JSquared filed their Answers

      to the Second Amended Complaint. ECF Nos. 64, 66.

6.    Defendant Rising Eagle Cayman did not file an Answer to the Second Amended

      Complaint.

7.    On January 7, 2021, Defendant Rising Eagle Cayman filed a Motion to Dismiss the

      Second Amended Complaint. ECF No. 80.

8.    Despite the filing’s designation of ECF No. 80, the Motion to Dismiss did not

      mention Defendant Rising Eagle Cayman.

9.    On January 7, 2021, Defendants Rising Eagle and JSquared filed a joint Motion to

      Dismiss the Second Amended Complaint with Defendants Spiller and Mears. ECF

      No. 81.




                                           2
      Case 4:20-cv-02021 Document 131 Filed on 09/13/21 in TXSD Page 3 of 9




10.    The two Motions to Dismiss docketed as ECF Nos. 80 and 81 appear to be identical.

11.    Both Motions to Dismiss remain pending.

12.    On July 12, 2021, former counsel for Defendants Rising Eagle, Rising Eagle

       Cayman, and JSquared filed their Motion to Withdraw as Attorney. ECF No. 119.

13.    On July 21, 2021, the Plaintiff States filed a response to the Motion to Withdraw.

       ECF No. 123.

14.    On August 13, 2021, the Court held a Motions Hearing. ECF No. 128.

15.    On August 17, 2021, the Plaintiff States filed a Proposed Order on Motion to

       Withdraw. ECF No. 129.

16.    On August 18, 2021, the Court ordered “Defendants Rising Eagle, Rising Eagle

       Cayman, and JSquared shall have new counsel file an appearance with the Court by

       September 10, 2021. If new counsel has not made an appearance, Defendants Rising

       Eagle, Rising Eagle Cayman, and JSquared’s Answers and Motions to Dismiss will

       be stricken.” ECF No. 130.

                                         II.   Argument


1.     It is well settled that “a corporation can appear in a court of record only by an

       attorney at law.” Southwest Exp. Co. Inc. v. I. C. C., 670 F.2d 53, 55 (5th Cir. 1982)

       (quoting Flora Construction Co. v. Fireman's Fund Ins. Co., 307 F.2d 413, 414

       (10th Cir. 1962)); see also Kunstoplast of Am., Inc. v. Formosa Plastics Corp., USA,

       937 S.W.2d 455, 456 (Tex. 1996) (“Generally a corporation may be represented

       only by a licensed attorney.”).


                                               3
     Case 4:20-cv-02021 Document 131 Filed on 09/13/21 in TXSD Page 4 of 9




2.    Under Local Rule 83.2, “withdrawal of counsel-in-charge may be effected by

      motion and order, under conditions imposed by the Court.”

3.    The Court imposed a condition of withdrawal that “Defendants Rising Eagle, Rising

      Eagle Cayman, and JSquared shall have new counsel file an appearance with the

      Court by September 10, 2021. If new counsel has not made an appearance,

      Defendants Rising Eagle, Rising Eagle Cayman, and JSquared’s Answers and

      Motions to Dismiss will be stricken.” ECF No. 130.

4.    As of this filing, there have been no appearances by new counsel for Defendants

      Rising Eagle, Rising Eagle Cayman, and JSquared.

5.    Further, Defendants Rising Eagle, Rising Eagle Cayman, and JSquared have not

      contacted the Plaintiff States regarding new counsel.

                                      III.       Prayer

      The Plaintiff States respectfully request that the Court strike Defendants Rising

Eagle, Rising Eagle Cayman, and JSquared’s Answers and Motions to Dismiss, while still

allowing Defendants Spiller and Mears’ Answers and Motions to Dismiss to stand.



      DATED: September 13, 2021

                                                  TODD ROKITA
                                                  Attorney General for the State of Indiana

                                                  _/s/ Joseph D. Yeoman______________
                                                  DOUGLAS S. SWETNAM
                                                  Indiana Bar No. 15860-49
                                                  douglas.swetnam@atg.in.gov
                                                  JOSEPH D. YEOMAN
                                                  Indiana Bar No. 35668-29
                                                  Joseph.Yeoman@atg.in.gov
                                             4
Case 4:20-cv-02021 Document 131 Filed on 09/13/21 in TXSD Page 5 of 9




                                     Deputy Attorneys General
                                     302 West Washington Street
                                     IGCS – 5th Floor
                                     Indianapolis, IN 46204
                                     (317) 232-6294 (Swetnam)
                                     (317) 234-1912 (Yeoman)
                                     (317) 232-7979 (Fax)


                                     FOR THE STATE OF ARKANSAS:

                                     LESLIE RUTLEDGE
                                     Attorney General for the State of Arkansas

                                     /s/ David McCoy______________
                                     DAVID MCCOY
                                     Senior Assistant Attorney General
                                     Ark. Bar No. 2006100
                                     David.McCoy@ArkansasAG.gov
                                     SHANNON HALIJAN
                                     Deputy Attorney General
                                     Ark. Bar No. 2005136
                                     Shannon.Halijan@ArkansasAG.gov
                                     PEGGY JOHNSON
                                     Assistant Attorney General
                                     Ark. Bar No. 92-223
                                     Peggy.Johnson@ArkansasAG.gov

                                     Office of the Arkansas Attorney General
                                     323 Center Street, Suite 200
                                     Little Rock, AR 72201
                                     (501) 682-7506 (McCoy)
                                     (501) 683-1509 (Halijan)
                                     (501) 682-8062 (Johnson)


                                     FOR THE STATE OF MICHIGAN:

                                     DANA NESSEL
                                     Attorney General for the State of Michigan

                                     /s/ Wisam E. Naoum______________
                                     WISAM E. NAOUM
                                     Michigan State Bar No. P83335
                                     NaoumW1@michigan.gov
                                     Assistant Attorney General

                                 5
Case 4:20-cv-02021 Document 131 Filed on 09/13/21 in TXSD Page 6 of 9




                                     Corporate Oversight Division
                                     Michigan Department of Attorney General
                                     P.O. Box 30736
                                     Lansing, MI 48909
                                     (517) 335-7632


                                     FOR THE STATE OF MISSOURI:

                                     ERIC SCHMITT
                                     Attorney General for the State of Missouri

                                     /s/ Michelle L. Hinkl______________
                                     MICHELLE L. HINKL
                                     Missouri State Bar No. 64494
                                     Michelle.Hinkl@ago.mo.gov
                                     Assistant Attorney General
                                     P.O. Box 861
                                     St. Louis, MO 63188
                                     Telephone: (314) 340-7961
                                     Fax: (314) 340-7981

                                     FOR THE          STATE      OF     NORTH
                                     CAROLINA:

                                     JOSHUA H. STEIN
                                     Attorney General for the State of North
                                     Carolina

                                     /s/ Tracy Nayer______________
                                     TRACY NAYER
                                     North Carolina State Bar No. 36964
                                     tnayer@ncdoj.gov
                                     KRISTINE M. RICKETTS
                                     North Carolina State Bar No. 46914
                                     Pennsylvania Bar ID 89042
                                     kricketts@ncdoj.gov
                                     Assistant Attorneys General
                                     North Carolina Department of Justice
                                     Consumer Protection Division
                                     P.O. Box 629
                                     Raleigh, North Carolina 27602
                                     Telephone: (919) 716-6000
                                     Facsimile: (919) 716-6050




                                 6
Case 4:20-cv-02021 Document 131 Filed on 09/13/21 in TXSD Page 7 of 9




                                     FOR THE          STATE      OF     NORTH
                                     DAKOTA:

                                     WAYNE STENEHJEM
                                     Attorney General for the State of North
                                     Dakota

                                     /s/ Brian M. Card______________
                                     BRIAN M. CARD
                                     North Dakota State Bar No. 07917
                                     bmcard@nd.gov
                                     PARRELL D. GROSSMAN
                                     North Dakota State Bar No. 04684
                                     pgrossman@nd.gov
                                     Assistant Attorneys General
                                     North Dakota Attorney General’s Office
                                     Consumer Protection & Antitrust Division
                                     1050 E. Interstate Ave., Ste. 200
                                     Bismarck, ND 58503


                                     FOR THE STATE OF OHIO:

                                     DAVE YOST
                                     Attorney General for the State of Ohio

                                     /s/ Erin B. Leahy______________
                                     ERIN B. LEAHY
                                     Ohio Bar No. 69509
                                     W. TRAVIS GARRISON
                                     Ohio Bar No. 76757
                                     Assistant Attorneys General
                                     Ohio Attorney General’s Office
                                     Consumer Protection Section
                                     30 E. Broad Street, 14th Floor
                                     Columbus, Ohio 43215
                                     (614) 752-4730 (Leahy)
                                     (614) 728-1172 (Garrison)
                                     Erin.Leahy@OhioAttorneyGeneral.gov
                                     Travis.Garrison@OhioAttorneyGeneral.gov

                                     FOR THE STATE OF TEXAS:

                                     KEN PAXTON
                                     Attorney General for the State of Texas
                                     /s/ Patrick Abernethy______________

                                 7
Case 4:20-cv-02021 Document 131 Filed on 09/13/21 in TXSD Page 8 of 9




                                     PATRICK ABERNETHY
                                     Texas Bar No. 24109556
                                     Patrick.abernethy@oag.texas.gov
                                     C. BRAD SCHUELKE
                                     Texas Bar No. 24008000
                                     Brad.schuelke@oag.texas.gov
                                     Assistant Attorneys General
                                     Office of the Attorney General
                                     P.O. Box 12548 (MC-010)
                                     Austin, Texas 78711
                                     Telephone: (512) 463-2100
                                     Facsimile: (512) 473-8301




                                 8
    Case 4:20-cv-02021 Document 131 Filed on 09/13/21 in TXSD Page 9 of 9




                              CERTIFICATE OF SERVICE

       I hereby certify that, on September 13, 2021, I electronically filed the foregoing

PLAINTIFF STATES’ MOTION TO STRIKE with the Clerk using the CM/ECF

system, which will automatically send e-mail notification of such filing to all counsel of

record.

                                                        /s/ Joseph D. Yeoman
                                                        Joseph D. Yeoman




                                             9
